Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Butscher on January 25, 2021.

The application has been amended as follows: 

Claims 22-24 have been cancelled.

In claim 1 (patent claim 1),
	line 9: “basin” has been changed to --basin, wherein the seal member sealingly engages and secures to a bottom portion of a main body of the handle assembly and outer surfaces of lateral walls of the outer rim of the wash basin, wherein the seal member downwardly curves away from the bottom portion of the main body and onto the outer surfaces of the lateral walls of the outer rim of the wash basin, and wherein 

In claim 13 (patent claim 12),
	line 9: “basin” has been changed to --basin, wherein the seal member sealingly engages and secures to a bottom portion of the main body of the handle assembly, wherein the seal member is configured to sealingly engage and secure to outer surfaces of lateral walls of the outer rim of the wash basin, wherein the seal member downwardly curves away from the bottom portion of the main body and onto the outer surfaces of the lateral walls of the outer rim of the wash basin, and wherein the seal member prevents water or other moisture from infiltrating into an interface between the handle assembly and the outer rim--.

In claim 20 (patent claim 18),
line 11: “basin,” has been changed to --basin, wherein the seal member sealingly engages and secures to a bottom portion of a main body of the handle assembly and outer surfaces of lateral walls of the outer rim of the wash basin, wherein the seal member downwardly curves away from the bottom portion of the main body and onto the outer surfaces of the lateral walls of the outer rim of the wash basin, and wherein 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the above amendment incorporate the details and arrangements of the seal member and the main body of the handle assembly that are not taught by the prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754